DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 7/25/2022 and 10/18/2022 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 6/27/2022 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claims 52-54 cannot be ascertained because claim 52 is a system claim depending from a method claim, and claims 53-54 depend from claim 52.  For examination purposes, the claims have been examined as best as possible (as if claim 52 depended from claim 41).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 24-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forster et al. US 3797516.

Re claim 24, Forster teaches a method comprising: in a closed cycle system (Abstract, Figs. 1-2), circulating a working fluid through a closed cycle fluid path which includes, in sequence, a compressor (20, Fig. 2), a hot side heat exchanger (10), a turbine (12, 13), and a cold side heat exchanger (19), wherein the closed cycle fluid path comprises a high pressure leg (11) and a low pressure leg (upstream of compressor 20 and downstream of turbine 12/13); responsive to determination to adjust the amount of working fluid within the closed cycle system, opening a fluid connection (at valves b1-b5 and/or o1-o5) between the closed cycle fluid path and a pressure tank (see a1-a5) to communicate fluid therebetween via the fluid connection, and opening another fluid connection (at another of valves b1-b5 and/or o1-o5) between the closed cycle fluid path and another pressure tank (another of a1-a5) to communicate fluid therebetween via the other fluid connection, wherein working fluid communicated via the fluid connection passes in the same direction to or from the closed cycle system as working fluid communicated via the other fluid connection to correspondingly add or remove working fluid via each fluid connection (fluid flows in the same direction to and from respective tanks a1-a5 as in Fig. 1); and
closing at least one of the fluid connections in response to achieving a threshold pressure value within at least one of the high pressure leg, low pressure leg, the pressure tank, and the other tank (col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41—the threshold pressure is stated in some instances and is inherent to others because that is the purpose of the system, to adjust pressure based on desired operating condition, meaning the valves in Fig. 1 controlling tank pressures are set to thresholds based on desired system conditions, including the pressures in the low and high pressure legs at connections G and I as in Fig. 2, and the pressures are equalized with the tanks claimed as stated in the sections cited above).

Re claim 25, Forster teaches claim 24 and further teaches wherein the closed cycle system comprises a closed Brayton cycle system (Fig. 2 is a Brayton cycle; Abstract).

Re claim 26, Forster teaches claim 24.  Forster further teaches wherein the threshold pressure value is defined as an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 27, Forster teaches claim 24.  Forster further teaches wherein the threshold pressure value is defined as a pressure less than an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 28, Forster teaches claim 24.  Forster further teaches operating the closed cycle system in a power generation mode of a power generation system (Fig. 2), wherein a generator (16) coupled with the turbine (12/13) produces electrical power (to 17); determining an operating condition of the power generation system (e.g., increasing load; see col. 2, lines 3-25) and defining the first threshold pressure value based on the determination of the operating condition of the power generation system (col. 3, lines 6-27—the valves are necessarily set based on the condition sustained—that’s the purpose of the invention).

Re claim 29, Forster teaches claim 24.  Forster further teaches closing the other one of the fluid connections in response to achieving another threshold pressure value within at least one other of the high pressure leg, low pressure leg, the pressure tank, and the other tank (this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 30, Forster teaches claim 29.  Forster further teaches wherein the other threshold pressure value is defined as an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 31, Forster teaches claim 29.  Forster further teaches wherein the other threshold pressure value is defined as a pressure less than an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (i.e., the pressure equilibrium from a higher pressure tank with the system; this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 32, Forster teaches claim 29.  Forster further teaches operating the closed cycle system in a power generation mode of a power generation system (Fig. 2), wherein a generator (16) coupled with the turbine (12/13) produces electrical power (to 17); determining an operating condition of the power generation system (e.g., increasing load; see col. 2, lines 3-25) and defining the other threshold pressure value based on the determination of the operating condition of the power generation system (col. 3, lines 6-27—the valves are necessarily set based on the condition sustained—that’s the purpose of the invention).

Re claim 33, Forster teaches claim 24.  Forster further teaches wherein working fluid communicated via each of the fluid connection and the other fluid connection passes to the closed cycle system to add working fluid (see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 34, Forster teaches claim 33.  Forster further teaches responsive to another determination to adjust the amount of working fluid within the closed cycle system  (e.g., see col. 3, lines 6-27—this could happen multiple times), opening the fluid connection between the closed cycle fluid path and the pressure tank to communicate other working fluid therebetween via the fluid connection (as in Fig. 1), and opening the other fluid connection between the closed cycle fluid path and the another pressure tank to communicate other working fluid therebetween via the other fluid connection (as in Fig. 1), wherein other working fluid communicated via each of the fluid connection and the other fluid connection passes to the closed cycle system to add working fluid (as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claims 35 and 52, Forster teaches claim 24.  Forster further teaches wherein working fluid communicated via each of the fluid connection and the other fluid connection passes from the closed cycle system to remove working fluid (Figs. 1-2, as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).  Claim 52 is not believed to properly depend from claim 24, but Forster is the closest prior art as described.

Re claim 36, Forster teaches claim 35.  Forster further teaches further comprising responsive to another determination to adjust the amount of working fluid within the closed cycle system (e.g., see col. 3, lines 6-27—this could happen multiple times), opening the fluid connection between the closed cycle fluid path and the pressure tank to communicate other working fluid therebetween via the fluid connection (as in Fig. 1), and opening the other fluid connection between the closed cycle fluid path and the another pressure tank to communicate other working fluid therebetween via the other fluid connection (as in Fig. 1), wherein other working fluid communicated via each of the fluid connection and the other fluid connection passes from the closed cycle system to remove working fluid (as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 37, Forster teaches claim 35.  Forster further teaches responsive to another determination to adjust the amount of working fluid within the closed cycle system (e.g., see col. 3, lines 6-27—this could happen multiple times), opening still another fluid connection between the closed cycle fluid path and still another pressure tank (a third of tanks a1 to a5 in Fig. 1) to communicate working fluid therebetween via the still another fluid connection (as in Fig. 1), and opening further still another fluid connection between the closed cycle fluid path and further still another pressure tank to communicate working fluid therebetween via the further still another fluid connection (as in Fig. 1), wherein working fluid communicated via each of the still another fluid connection and the further still another fluid connection passes to the closed cycle system to add working fluid (as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 38, Forster teaches claim 24.  Forster further teaches wherein the pressure tank is a high pressure tank and the other pressure tank is an intermediate pressure tank (the tanks are pressurized in a stepwise manner, so this claim is taught—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 39, Forster teaches claim 38.  Forster further teaches wherein the fluid connection is arranged between the high pressure leg of the closed cycle system (see G in Fig. 1) and the high pressure tank, and the other fluid connection is arranged between the high pressure leg (see G in Fig. 1) and the intermediate pressure tank (the respective tanks a1 to a5 are each respectively connected to the circuit at G and I in Figs. 1 and 2 as shown, and as also described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 40, Forster teaches claim 38.  Forster further teaches wherein the fluid connection is arranged between the low pressure leg of the closed cycle system (see I in Fig. 1) and the high pressure tank, and the other fluid connection is arranged between the low pressure leg (see I in Fig. 1) and the intermediate pressure tank (the respective tanks a1 to a5 are each respectively connected to the circuit at G and I in Figs. 1 and 2 as shown, and as also described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-57 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. US 3797516 alone.

Re claim 41, Forster teaches an energy system comprising:
at least two turbomachinery systems (turbine 12/13 and compressor 20 in Fig. 2), wherein at least one of the at least two turbomachinery systems is operable as a compressor system (20) and at least one of the at least two turbomachinery systems is operable as a turbine system (12/13);
a closed cycle system (Abstract) for circulating a working fluid through a closed cycle fluid path which includes, in sequence, the at least one turbomachinery system operable as a compressor (20), a hot side heat exchanger (10), the at least one turbomachinery system operable as a turbine (12/13), and a cold side heat exchanger (19), wherein the closed cycle fluid path comprises a high pressure leg and a low pressure leg;
a control system (21) configured to control inventory of working fluid responsive to determination to adjust the amount of working fluid within the closed cycle system (e.g., see col. 3, lines 6-27), the control system (21, Fig. 2 and as better shown in Fig. 1; see col. 5, lines 58-68) configured to open a fluid connection between the closed cycle fluid path and a pressure tank (one of tanks a1 to a5 in Fig. 1) to communicate fluid therebetween via the fluid connection, and to open another fluid connection between the closed cycle fluid path and another pressure tank (another of tanks a1 to a5) to communicate fluid therebetween via the other fluid connection, in response to determination to adjust the amount of working fluid within the closed cycle path (e.g., see col. 3, lines 6-27), wherein working fluid communicated via the fluid connection passes in the same direction to or from the closed cycle system as working fluid communicated via the other fluid connection to correspondingly add or remove working fluid via each fluid connection (as in Fig. 1), wherein the control system is configured to close at least one of the fluid connections in response to achieving a threshold pressure value within at least one of the high pressure leg, low pressure leg, the pressure tank, and the other tank (col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41—the threshold pressure is stated in some instances and is inherent to others because that is the purpose of the system, to adjust pressure based on desired operating condition, meaning the valves in Fig. 1 controlling tank pressures are set to thresholds based on desired system conditions, including the pressures in the low and high pressure legs at connections G and I as in Fig. 2, and the pressures are equalized with the tanks claimed as stated in the sections cited above).
For the sake of argument and simplicity with respect to claim 41 and many of its dependents, it is noted that the control system (21) of Forster is not necessarily computerized (i.e., the control system identified above is a set of controls, but not necessarily a controller for making decisions like a programmed computerized product or the like), so for sake of argument, the Office takes official notice of such a controller, as such is capable of instant and unquestionable demonstration as being well known as of the filing date of the invention.  This includes a computerized monitoring system for sending and receiving signals regarding load/demand and for monitoring and regulating pressure in the system, as described in Forster (col. 2, lines 3-25, col. 2, lines 44-55).
Thus, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Forster with such a controller as taught by official notice, for the advantage of automatic electronic control of the Forster system.

Re claim 42, Forster teaches claim 41 and further teaches wherein the closed cycle system comprises a closed Brayton cycle system (Fig. 2 is a Brayton cycle; Abstract).

Re claim 43, Forster teaches claim 41.  Forster further teaches wherein the threshold pressure value is defined as an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 44, Forster teaches claim 41.  Forster further teaches wherein the threshold pressure value is defined as a pressure less than an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).
Re claim 45, Forster teaches claim 41.  Forster further teaches a generator (16) coupled with the at least one of the at least two turbomachinery systems (12, 13) operable as a turbine system (12/13) to produce electrical power (at 17), wherein the control system (21) is configured to determine an operating condition of the energy system (see col. 2, lines 3-25, col. 2, lines 44-55), and to define the first threshold pressure value based on the determination of the operating condition of the energy system (col. 3, lines 6-27—the valves are necessarily set based on the condition sustained—that’s the purpose of the invention).

Re claim 46, Forster teaches claim 41.  Forster further teaches wherein the control system is configured to close the other one of the fluid connections in response to achieving another threshold pressure value within at least one other of the high pressure leg, low pressure leg, the pressure tank, and the other tank (this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 47, Forster teaches claim 46.  Forster further teaches wherein the other threshold pressure value is defined as an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 48, Forster teaches claim 46.  Forster further teaches wherein the other threshold pressure value is defined as a pressure less than an equilibrium pressure between pressure of the working fluid in the closed cycle system and pressure of the working fluid in one of the pressure tanks (i.e., the pressure equilibrium from a higher pressure tank with the system; this must be true is the system is charging/discharging as described with stepped pressure levels—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 49, Forster teaches claim 46.  Forster further teaches a generator (16) coupled with the at least one of the at least two turbomachinery systems (12, 13) operable as a turbine system (12/13) to produce electrical power (at 17), wherein the control system (21) is configured to determine an operating condition of the energy system (see col. 2, lines 3-25, col. 2, lines 44-55), and to define the other threshold pressure value based on the determination of the operating condition of the energy system (col. 3, lines 6-27—the valves are necessarily set based on the condition sustained—that’s the purpose of the invention).

Re claim 50, Forster teaches claim 41.  Forster further teaches wherein working fluid communicated via each of the fluid connection and the other fluid connection passes to the closed cycle system to add working fluid (see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 51, Forster teaches claim 50.  Forster further teaches wherein the control system is configured to open the fluid connection between the closed cycle fluid path and the pressure tank to communicate other working fluid to the closed cycle system to add working fluid via the fluid connection (as in Fig. 1), and to open the other fluid connection between the closed cycle fluid path and the another pressure tank to communicate other working fluid to the closed cycle system to add working fluid via the other fluid connection (as in Fig. 1) (as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41), in response to another determination to adjust the amount of working fluid within the closed cycle system (e.g., see col. 3, lines 6-27—this could happen multiple times).

Re claim 52, Forster teaches claim 50 (note 112b rejections above).  Forster further teaches wherein working fluid communicated via each of the fluid connection and the other fluid connection passes from the closed cycle system to remove working fluid (Figs. 1-2, as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).  

Re claim 53, Forster teaches claim 52 (note 112b rejections above).  Forster further teaches wherein the control system is configured to open the fluid connection between the closed cycle fluid path and the pressure tank to communicate other working fluid from the closed cycle system to remove working fluid via the fluid connection (as in Fig. 1), and to open the other fluid connection between the closed cycle fluid path and the another pressure tank to communicate other working fluid from the closed cycle system to remove working fluid via the other fluid connection (as in Fig. 1), in response to another determination to adjust the amount of working fluid within the closed cycle system (e.g., see col. 3, lines 6-27—this could happen multiple times) (Figs. 1-2, as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).  

Re claim 54, Forster teaches claim 52 (note 112b rejections above).  Forster further teaches wherein the control system is configured to open still another fluid connection between the closed cycle fluid path and still another pressure tank (another of pressure tanks a1 to a5 in Fig. 1) to communicate working fluid therebetween via the still another fluid connection, and to open further still another fluid connection between the closed cycle fluid path and further still another pressure tank (another of pressure tanks a1 to a5 in Fig. 1) to communicate fluid therebetween via the further still another fluid connection, in response to another determination to adjust the amount of working fluid within the closed cycle system (e.g., see col. 3, lines 6-27—this could happen multiple times), wherein working fluid communicated via each of the still another fluid connection and the further still another fluid connection passes to the closed cycle system to add working fluid (Figs. 1-2, as described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).  

Re claim 55, Forster teaches claim 41.  Forster further teaches wherein the pressure tank is a high pressure tank and the other pressure tank is an intermediate pressure tank (the tanks are pressurized in a stepwise manner, so this claim is taught—see Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 56, Forster teaches claim 55.  Forster further teaches wherein the fluid connection is arranged between the high pressure leg of the closed cycle system (see G in Fig. 1) and the high pressure tank, and the other fluid connection is arranged between the high pressure leg (see G in Fig. 1) and the intermediate pressure tank (the respective tanks a1 to a5 are each respectively connected to the circuit at G and I in Figs. 1 and 2 as shown, and as also described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Re claim 57, Forster teaches claim 55.  Forster further teaches wherein the fluid connection is arranged between the low pressure leg of the closed cycle system (see I in Fig. 1) and the high pressure tank, and the other fluid connection is arranged between the low pressure leg (see I in Fig. 1) and the intermediate pressure tank (the respective tanks a1 to a5 are each respectively connected to the circuit at G and I in Figs. 1 and 2 as shown, and as also described in Abstract and claim 1, as well as col. 2, line 63 to col. 3, line 26; col. 4, line 40 to col. 5, line 10; col. 5, lines 36-49; and col. 6, lines 37-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4148191 (Fig. 1); US 20170350658 (Fig. 1); US 20040105522 (Figs. 1-2); and US 3895492 (Figs. 1-2) all teach similar systems and methods relevant at least to claims 24 and 41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746